DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4-6, 8, 12-15, 18, 22, 24, and 26, in the reply filed on 03/16/22 is acknowledged. Claims 27-28, 30, 32-36, 38, 41, and 44-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II, III, IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "its".  It is unclear to what structure the limitation “its” refers. For examination purposes, the limitation will be interpreted as “said outer member”.
Claim 13 recites the limitation "its".  It is unclear to what structure the limitation “its” refers. For examination purposes, the limitation will be interpreted as “said second distal part”. Claims 14-15 are rejected for the same reasons as claim 13 by virtue of dependency on claim 13.
Claim 14 recites the limitation "its".  It is unclear to what structure the limitation “its” refers. For examination purposes, the limitation will be interpreted as “said second distal part”. Claim 15 is rejected for the same reasons as claims 13 and 14 by virtue of dependency on claims 13-14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 12-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (US 5,324,300).
Regarding claim 1, an invention relating to a tissue excision device, Elias discloses (Fig. 10) a medical device configured and operable for removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer (Abstract), the device comprises coaxial outer (124) and inner (120)  elongated members extending along axis X (see annotated figure below); said outer member comprises an open distal side [i.e. the distal opening from which the inner elongated member extends (Fig. 10)] and a first distal part (A, see annotated figure below) configured for sticking to said target tissue layer during forward axial movement [i.e. step making contact with the surface of the tissue structure] (Col. 7, lines 27-28); said inner member comprises a second distal part (B, see annotated figure below) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, to cut said predetermined shape of the soft tissue from the target tissue layer while rotating and progressing, create said channel formed as a hole across the target tissue layer, and retract backwardly into said outer member (Col. 7, lines 19-45).

    PNG
    media_image1.png
    317
    483
    media_image1.png
    Greyscale

Regarding claim 2, Elias discloses the medical device according to claim 1. Elias further disclose (Fig. 10) wherein said first distal part is configured for penetrating at least one other tissue layer (125) preceding said target tissue layer (122) during said forward axial movement (Col. 7, lines 20-28), said first distal part comprises a tissue piercing tip [i.e. tip of tapered portion of element 124] at a distal end of the first distal part configured and operable to penetrate said at least one other tissue layer and said target tissue layer and a proximal portion (126) at a proximal side of the first distal part configured and operable to penetrate said at least one other tissue layer and to stop at said target tissue layer, thereby sticking said outer member in the target tissue layer (Col. 7, lines 20-31).
	Regarding claim 4, Elias discloses the medical device according to claim 2. Elias further discloses wherein said first distal part has a predefined length (see annotated figure below) such that said tissue piercing tip does not exit distally from said target tissue layer (Fig. 10).

    PNG
    media_image2.png
    317
    483
    media_image2.png
    Greyscale

Regarding claim 5, Elias discloses the medical device according to claim 2. Elias further discloses (Fig. 10) wherein said proximal portion is a rim (126) of said outer member, formed by cutting a section of wall of the outer member along said axis X. Note, the claimed phrase is being treated as a product by process limitation; that is said proximal portion is a rim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 6, Elias discloses the medical device according to claim 1. Elias further discloses said inner member is fixedly attached to and housed within said outer member during said forward axial movement of said outer member (Col. 7, lines 19-27).
Regarding claim 12, Elias discloses the medical device according to claim 1. Elias further discloses (Fig. 10) comprising a cavity [i.e. lumen of element 120] for collecting tissue (134) cut from said target tissue layer during creation of said channel (Col. 7, lines 27-33).
Regarding claim 13, Elias discloses the medical device according to claim 1. Elias further discloses (Fig. 10) wherein said second distal part, of said inner member, is open at its distal end [i.e. distal opening core (134) is received through] and comprises a round cutting edge configured to attach to and cut soft tissue while rotating and progressing (Col. 5, lines 11-19 & Col. 7, lines 19-41).
Regarding claim 14, Elias discloses the medical device according to claim 13. Elias further discloses (Fig. 10) wherein said second distal part of said inner member is open at its distal end [i.e. distal opening core (134) is received through] and comprises at the distal end a round cutting edge (A, se annotated figure below) configured to attach to and cut soft tissue while rotating and progressing, said inner member comprises an elongated round body (120) extending along the longitudinal axis X and having a uniform outer diameter (D1, see annotated figure below) at a proximal side (B, see annotated figure below) thereof, said round cutting edge has a first diameter (D2, see annotated figure below) being smaller than said outer diameter and said second distal part has a continuously decreasing outer diameter towards the distal end [i.e. the tapered portion of element 120], the inner member further comprises a cavity extending proximally along the longitudinal axis from said distal end [i.e. lumen of element 120] (Col. 5, lines 11-19 & Col. 7, lines 19-41).

    PNG
    media_image3.png
    317
    483
    media_image3.png
    Greyscale

Regarding claim 22, Elias discloses the medical device according to claim 1. Elias further discloses wherein said rotating of said second distal part comprises clockwise and anti-clockwise reciprocal movement (Col. 5, lines 11-16).
Claims 1, 8, 12, 18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oostman et al. (US 2008/0234698).
Regarding claim 1, an invention relating to a tissue harvesting tool, Oostman discloses (Figs. 34A-C) a medical device configured and operable for removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer (Abstract), the device comprises coaxial outer (526) and inner (528) elongated members extending along axis X (see annotated figure below); said outer member comprises an open distal side (532) and a first distal part (A, see annotated figure below) configured for sticking to said target tissue layer during forward axial movement [i.e. element 526 making contact with the surface of the tissue below the surface] (Par. 0153); said inner member comprises a second distal part (534) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, to cut said predetermined shape of the soft tissue from the target tissue layer while rotating and progressing, create said channel formed as a hole across the target tissue layer, and retract backwardly into said outer member (Par. 0093, 00149, 0153-0154).

    PNG
    media_image4.png
    436
    203
    media_image4.png
    Greyscale

Regarding claim 8, Oostman discloses the medical device according to claim 1. Oostman further discloses having the following configurations: the device comprising an electric motor configured and operable for axially moving said inner member. (Par. 0152).
Regarding claim 12, Oostman discloses the medical device according to claim 1. Oostman further discloses (Figs. 34A-C) comprising a cavity [i.e. distal lumen of inner member (528)] for collecting tissue (522) cut from said target tissue layer during creation of said channel (Par. 0153).
Regarding claim 18, Oostman discloses the medical device according to claim 12. Oostman further discloses (Figs. 25E) wherein said inner member comprises a tissue trapper comprising a slit [i.e. retention means (414)] formed in wall of the body of inner member along at least part of said cavity (Par. 0131, 0137, 0153), said slit is formed by one of the following: a) tangential cutting of the wall of the body of inner member, said device thereby further comprising an outer cavity located between the inner and outer members, b) radial cutting of the wall of the body of inner member [Note, the claimed phrase is being treated as a product by process limitation; that is a slit in the wall of the body of the inner member. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113].
Regarding claim 26, Oostman discloses the medical device according to claim 1. Oostman further discloses wherein said predetermined geometry and orientation of the channel are selected to enable pressure regulation of a treated eye over a predetermined time period (Par. 0092). Note, the claim is an apparatus claim, and is to be limited by structural limitations. However, this claim constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Oostman” meets the structural limitations of the claim, and the “second distal part” is structured to “create said channel”, hence “wherein predetermined geometry and orientation of the channel are selected to enable pressure regulation of a treated eye over a predetermined time period”.
Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofsess (US 3,893,445).
Regarding claim 1, an invention relating to biopsy devices, Hofsess discloses (Figs. 1 & 6) a medical device (5 & 47) configured and operable for removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer [Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Hofsess” meets the structural limitations of the claim, and the “medical device” is structured for “removing a predetermined shape of soft tissue from a target tissue layer thereby leaving a matching channel with predetermined geometry and orientation between two side walls of the target tissue layer”], the device comprises coaxial outer (10) and inner (35) elongated members extending along axis X (see annotated figure below); said outer member comprises an open distal side (12; Fig. 4) and a first distal part (Fig. 3) configured for sticking to said target tissue layer during forward axial movement (Col. 4, lines 14-26); said inner member comprises a second distal part (38; Col. 4, lines 55-59) configured to rotate and project distally, along said axis X, through said open distal side of the outer member, to cut said predetermined shape of the soft tissue from the target tissue layer while rotating and progressing, create said channel formed as a hole across the target tissue layer, and retract backwardly into said outer member (Abstract & Col. 5, lines 41-62).

    PNG
    media_image5.png
    666
    347
    media_image5.png
    Greyscale

Regarding claim 24, Hofsess discloses the medical device according to claim 1. Hofsess further discloses (Fig. 4) wherein said first distal part of the outer member is formed by cutting the outer member in the direction of the axis X along a curved line chosen to provide smooth penetration, at a distal segment (58) of the first distal part, with increasing resistance-to-progression force, at a proximal segment (55) of the first distal part (Col. 4 lines 14-34). Note, the claimed phrase is being treated as a product by process limitation; that is said distal part of the outer member provides smooth penetration, at a distal segment of the first distal part, with increasing resistance-to-progression force, at a proximal segment of the first distal part. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113
Allowable Subject Matter
	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Cited prior art references Elias, Oostman, and Hofsess disclose the invention as substantially claimed, as detailed in rejection above, but fail to disclose wherein said cavity has one of the following configurations: a) the cavity has dimensions matching said predetermined shape of the soft tissue, said predetermined shape of the soft tissue is cylindrical and has a length of about 1.5mm and a diameter of between about 0.1mm and about 0.2mm; b) cavity has a length of at least the length of the removed tissue and has a cavity diameter smaller than said first diameter at a distal end of the cavity and which increases continuously towards a proximal end of the cavity; or c) has a length of at least the length of the removed tissue and has a constant cavity diameter being equal to said first diameter, and wherein said first diameter is between about 0.1mm to about 0.2mm.
Prior art reference Reitsamer teaches an inner elongate member (i.e. shunt) with the cavity as claim. Specifically, wherein said cavity has one of the following configurations: a) the cavity has dimensions matching said predetermined shape of the soft tissue, said predetermined shape of the soft tissue is cylindrical and has a length of about 1.5mm and a diameter of between about 0.1mm and about 0.2mm; b) cavity has a length of at least the length of the removed tissue and has a cavity diameter smaller than said first diameter at a distal end of the cavity and which increases continuously towards a proximal end of the cavity; or c) has a length of at least the length of the removed tissue and has a constant cavity diameter being equal to said first diameter, and wherein said first diameter is between about 0.1mm to about 0.2mm (Fig. 19A; Par. 0147; Figs. 34A-D). However, Reitsamer does not disclose said inner member comprises a second distal part configured to rotate and project distally, along said axis X, through said open distal side of the outer member, to cut said predetermined shape of the soft tissue from the target tissue layer while rotating and progressing, create said channel formed as a hole across the target tissue layer, and retract backwardly into said outer member, as detailed in claim 1 from which claim 15 depends. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable because the relevant prior art is from different fields of endeavor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771